DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species a (claims 1-7, 9) in the reply filed on 8/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 10-19 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species b, claims 1 & 9 being generic to both species. Election was made without traverse in the reply filed on 08/18/2022 as outlined above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latching feature of the projections and any corresponding structure on the sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4044" and "4024" have both been used to designate cartridge circuit (¶[0438]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following title is suggested: STAPLE CARTRIDGE COMPRISING A SENSOR ARRAY WHICH MAY BE EMBEDDED IN A CARTRIDGE BODY.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term HITACHI, ZIGBEE, BLUETOOTH, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vendely et al. (PG Pub US 2017/0296189 A1) hereinafter referred to as Vendely.  
Regarding claim 1, Vendely discloses: A staple cartridge (1100, Fig 76) for use with a surgical stapling instrument (¶[0382], first sentence), said staple cartridge comprising: 
a cartridge body (194, Fig 76), comprising: 
a deck (see Exhibit A below); 
staple cavities (195, Fig 76) defined in said deck (illustrated Fig 76); 
a longitudinal slot (193, Fig 76) defined in said deck (illustrated Fig 76) configured to receive a tissue cutting member (182, Fig 76) of the surgical stapling instrument (deck illustrated with tissue cutting member, Fig 76); 
recesses defined in said deck (see Exhibit A below; the recesses are considered the vertical slots in which the optical sensor 1108 and light source 1110 reside); and 
a trough (see Exhibit A below; the trough is considered the longitudinal grooves on the lower side of the deck which contain flex circuit 1134 that connects the optical sensors; ¶[0407]) defined in said deck (illustrated in Exhibit A, the trough is defined on the lower side of the deck) connecting said recesses (Illustrated in Fig 77, the trough contains 1134 which is illustrated as running longitudinally to the distal sensors, therefore the trough is connected the recesses in which the sensors reside); 
sensors positioned in said recesses (illustrated Fig 76-Fig 77; sensors 1108 reside within the recesses), wherein said sensors are attached to said cartridge body (clearly illustrated Fig 76); 
a conductive trace (1134, Figs 76-77) electrically connecting said sensors (¶[0406]-¶[0408]; illustrated Figs 76-77), wherein said conductive trace is positioned in said trough (illustrated Figs 76-77); and 
staples (191, ¶[0383]);  removably stored in said staple cavities (¶[0383]), wherein said staples are ejected from said staple cavities during a staple firing stroke produced by the surgical stapling instrument (¶[0383] - "...the E-beam 178 can be advanced distally to deploy the staples 191 into the captured tissue...").

    PNG
    media_image1.png
    745
    1055
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vendely (embodiment Figs 76-77) as applied to claim 1 above, and further in view of Vendely (embodiment illustrated Fig 65).
Regarding claim 2, Vendely (embodiment Figs 76-77; base reference) discloses:
wherein said deck (shown in Exhibit A) comprises a tissue supporting surface configured to support the tissue of a patient (¶[0382] - "At least one of the elongated channel 198 and the anvil 306 may be movable relative to the other one of the elongated channel 198 and the anvil 306 to capture tissue between the staple cartridge 1100 and the anvil 306").
Vendely (embodiment Figs 76-77; base reference) does not disclose: 
and a plurality of projections extending from said tissue supporting surface, wherein each said projection is positioned adjacent a said staple cavity, and wherein said sensors are attached to said projections.
	Vendely (embodiment Fig 65) teaches: 
and a plurality of projections (3272a-3273h, Fig 65) extending from said tissue supporting surface (illustrated Fig 65, tissue supporting surface is the deck of staple cartridge 3270 that contacts tissue), wherein each said projection is positioned adjacent a said staple cavity (illustrated Fig 65; ¶[0366]), and wherein said sensors are attached to said projections (sensors are integral to the projections, therefore it is deemed that the sensors are attached to said projections; ¶[0366]).
	Given the teachings of Vendely (embodiment Fig 65), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vendely (base embodiment Figs 76-77) by adding the projections and sensors of Vendely (embodiment Fig 65) as the projections provide tissue stabilization which aids in “controlling tissue flow and/or staple formation during a clamping and/or stapling process." (¶[0366]). One of ordinary skill would recognize that the sensors taught by embodiment Fig 65 to have “electrodes and/or sensing geometries” (¶[0366]) advantageously provide tissue characteristics to the clinician. Vendely discusses how RF electrodes may be used to monitor compression (¶[0278]).	
	Regarding claim 4, Vendely (embodiment Figs 76-77; base reference) in view of Vendely (embodiment Fig 65) discloses wherein each said projection is configured to guide a said staple toward an anvil of the surgical stapling instrument during the staple firing stroke. (¶[0366] states the projections control staple formation, since staple formation occurs when the staples come into contact with the anvil it is deemed that the projections are configured to guide a staple toward an anvil of the surgical stapling instrument during the staple firing stroke. In addition, by controlling tissue flow (¶[0366]), tissue will be prevented from slipping during the staple firing stroke which could lead to a staple being pulled out of alignment with the anvil.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vendely (embodiment Figs 76-77) as applied to claim 1 above, and further in view of Yates et al. (PG Pub US 2019/0000536 A1), hereinafter referred to as Yates.
Regarding claim 9, Vendely discloses a surgical stapling instrument (¶[0382], first sentence) and
a plurality of controllers throughout the disclosure (1112, ¶[0407]).
Vendely does not disclose wherein said trace comprises a matrix including a first sensor region 
and a second sensor region, wherein said first sensor region and said second sensor region are in communication with a controller of the surgical stapling instrument, and wherein said first sensor region and said second sensor region can be selectively powered by the controller.
	Yates teaches, wherein said trace (3020, Fig 19) comprises a matrix (3080, Fig 19) including a first sensor region (3060, Fig 19) and a second sensor region (3065, Fig 19), wherein said first sensor region and said second sensor region are in communication with a controller (¶[0147] - "...the control circuit 610 may stop providing the electrosurgical energy to the first set of electrodes after cutting the tissue in the first zone 3060 and provide the electrosurgical energy only to the second set of electrodes while cutting the tissue in the second zone 3065.") of the surgical instrument, and wherein said first sensor region and said second sensor region can be selectively powered by the controller (¶[0147] - "...the control circuit 610 may stop providing the electrosurgical energy to the first set of electrodes after cutting the tissue in the first zone 3060 and provide the electrosurgical energy only to the second set of electrodes while cutting the tissue in the second zone 3065."). It is noted that Yates discloses electrodes 3050 as being capable of sensing and applying energy, however only the sensing functionality is being relied upon.
	Given the teachings of Yates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Vendely by adding the matrix and region power controls as taught by Yates in order to cease delivery of power to sensors in areas where tissue has already been stapled. Doing so would have the additional benefit of conserving energy. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vendely (embodiment Figs 76-77) in view of Vendely (embodiment illustrated Fig 65) as applied to claim 4 above, and further in view of Kenny (attached to the file wrapper with this Office Action, public availability date of at least July 2018, retrieved via the Wayback Machine).
Regarding claim 3, Vendely (embodiment Figs 76-77; base reference) in view of Vendely (embodiment Fig 65) discloses wherein each said projection comprises a latching feature (each projection is designed to latch onto tissue to provide tissue stabilization ¶[0366], therefore it is deemed that the projections comprise a latching feature) configured to (intended use of the latching feature) hold a said sensor in a said recess in a snap-fit manner. It is noted that Vendely (embodiment Figs 76-77; base reference) in view of Vendely (embodiment Fig 65) discloses the projection and the sensors being connected, therefore the deficiency lies in the manner of connection. However, The Office deems the “configured to hold a said sensor in a said recess in a snap-fit manner” to be intended use and therefore carries no patentable weight. However, if it can be argued that this claim language carries patentable weight, The Office points to Kenny.
Kenny teaches a snap-fit (the document in its entirety, emphasis on page 1).
Given the teachings of Kenny, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention looking to combine the sensor to the projections to use a snap-fit connection as “incorporating a press or snap fit into a design to take advantage of the speed and economies it allows labor reduction and elimination of assembly fixtures, equipment and/or inventories of separate fasteners—may be one of the more critical decision points in a successful product.” (Kenny page 1).
Regarding claim 5, Vendely (embodiment Figs 76-77) in view of Vendely (embodiment 
illustrated Fig 65) discloses the trace (3276a/3276b, Fig 65) is connected to the projections (3272a-h, Fig 65). However, Vendely (embodiment Figs 76-77) in view of Vendely (embodiment illustrated Fig 65)
does not disclose wherein said conductive trace is snap-fit to said projections. 
	Kenny teaches a snap-fit (the document in its entirety, emphasis on page 1).
	Given the teachings of Kenny, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention looking to combine the trace to the staple cartridge to use a snap-fit connection as “incorporating a press or snap fit into a design to take advantage of the speed and economies it allows labor reduction and elimination of assembly fixtures, equipment and/or inventories of separate fasteners—may be one of the more critical decision points in a successful product.” (Kenny page 1).
Regarding claim 6,  Vendely (embodiment Figs 76-77) in view of Vendely (embodiment 
illustrated Fig 65) in view of Kenny discloses wherein said cartridge body comprises a distal nose end (see Exhibit B below), and wherein said conductive trace is attached to said distal nose end (see Exhibit B below; ¶[0407] - "...one or more flex circuits 1134 can be employed to transmit energy from the power source 1118 to the optical sensors 1108 and/or the light sources 1110." Since light source 1110 is on the distal nose end, the conductive trace is attached to said distal nose end).

    PNG
    media_image2.png
    687
    971
    media_image2.png
    Greyscale

Regarding claim 7, Vendely (embodiment Figs 76-77) in view of Vendely (embodiment 
illustrated Fig 65) discloses the trace (3276a/3276b, Fig 65) is connected to the projections (3272a-h, Fig 65). However, Vendely (embodiment Figs 76-77) in view of Vendely (embodiment illustrated Fig 65)
does not disclose wherein said conductive trace is press-fit to said projections. 
	Kenny teaches a press-fit (the document in its entirety, emphasis on page 3).
	Given the teachings of Kenny, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention looking to combine the trace to the staple cartridge to use a press-fit connection as “incorporating a press or snap fit into a design to take advantage of the speed and economies it allows labor reduction and elimination of assembly fixtures, equipment and/or inventories of separate fasteners—may be one of the more critical decision points in a successful product.” (Kenny page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited. The references contain similar surgical stapling devices with sensors on or around the cartridge.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.A./Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731